Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/13/2019.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

4.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Communication unit, index assignment unit and driving arrangement order determination unit in claim 1
Index assignment unit in claim 2
Index assignment unit in claim 3
Driving arrangement order determination unit in claim 4
Driving arrangement order determination unit in claim 5
Driving arrangement order determination unit in claim 6
Driving arrangement order determination unit in claim 7
Driving arrangement order determination unit in claim 8
Driving arrangement order determination unit in claim 9
Index assignment unit, and driving arrangement order determination unit in claim 11
Index assignment unit in claim 12
Driving arrangement order determination unit in claim 13
Driving arrangement order determination unit in claim 14
Index assignment unit, Driving arrangement order determination unit and communication unit in claim 20

6.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

10.	As to claims 1-18 and 20, claim elements “communication unit,” “index assignment unit,” and “driving arrangement order determination unit” are limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
The index assignment unit in claim 2, index assignment unit in claim 3, driving arrangement order determination unit in claim 4, driving arrangement order determination unit in claim 5, driving arrangement order determination unit in claim 6, driving arrangement order determination unit in claim 

11.	Applicant may: 
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
Amend the written description of the specification such that it expressly recites what structure, material or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material or acts so that one of ordinary skill in the art would recognize what structure, material or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material or acts for performing the claimed function and clearly links 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 



Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



13.	Claims 1-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Rao et al. (US 20210173411 A1), hereinafter referred to as ‘Rao.’

14.	As to claim 1, Rao teaches:
An apparatus for controlling autonomous platooning of an electric vehicle (Paragraph [0005]: FIG. 1A is a schematic block diagram of components implementing an autonomous vehicle for platooning; Claim 2: the leader vehicle and the plurality of other vehicles are autonomous; Claim 3: one or more of the plurality of other vehicles are one or more electric vehicles), comprising: 
Claim 11: one or more memory devices storing executable code effective to cause the one or more processing devices to, when the subject vehicle is operating as a leader vehicle: receive remaining ranges for a plurality of other vehicles, i.e., communicate with a plurality of autonomous platooning vehicles; Since Rao describes one or more memory devices storing executable code effective to cause the one or more processing devices to communicate with a plurality of autonomous platooning vehicles, some component/program exists to carry out this function, which therefore acts as the ‘communication unit’ in this case); 
an index assignment unit configured to assign indexes to each autonomous platooning vehicle of the plurality of autonomous platooning vehicles (Paragraph [0044]: each vehicle in the current ordering of vehicles in the platoon may be designated with an index i=1 to N indicating the position in the current ordering, where N is the total number of vehicles in the platoon and i=1 is the first vehicle in the platoon; Since Rao describes one or more memory devices storing executable code effective to cause the one or more processing devices to assign indexes to each autonomous platooning vehicle, some component/program exists to carry out this function, which therefore acts as the ‘index assignment unit’ in this case); 
a driving arrangement order determination unit configured to: acquire battery information from the autonomous platooning vehicles of the plurality of autonomous platooning vehicles through the communication unit (Claim 14: the executable code is further effective to cause the one or more processing devices to, when the subject vehicle is the leader vehicle: periodically receive from the one or more electric vehicles states of charge, i.e., battery information, for the one or more vehicles; Since Rao describes one or more memory devices storing executable code effective to cause the one or more processing devices to acquire battery information from each autonomous platooning vehicle, some component/program exists to carry out this function, which therefore acts as the ‘driving arrangement order determination unit’ in this case); 
and determine a driving arrangement order of the assigned autonomous platooning vehicles based on the acquired battery information (Claim 14: calculate an updated ordering for the leader vehicle and the one or more electric vehicles according to the states of charge of the one or more vehicles effective to increase the combined range of the leader vehicle and the plurality of other vehicles traveling as the platoon); 
and a controller configured to: rearrange the autonomous platooning vehicles of the plurality of autonomous platooning vehicles based on the determined driving arrangement order (Claim 14: the executable code is further effective to cause the one or more processing devices to instruct one or more of plurality of other vehicles to rearrange according the updated ordering; Since Rao describes one or more memory devices storing executable code effective to cause the one or more processing devices to rearrange the autonomous platooning vehicles based on the determined driving arrangement order, some component/program exists to carry out this function, which therefore acts as the ‘controller’ in this case).

15.	Claim 11 is similarly rejected for the reasons stated above, as it contains nearly identical subject matter merely restated as a method claim. Given the structure and intended use of the apparatus for controlling autonomous platooning of an electric vehicle, the claimed method steps would be inherently performed.

16.	As to claim 2, Rao teaches the apparatus of claim 1, wherein:
Paragraph [0044]: N is the total number of vehicles in the platoon); 
and assign the indexes and positions to each autonomous platooning vehicles of the plurality of autonomous platooning vehicles based on the total number of the plurality of autonomous platooning vehicles (Paragraph [0044]: each vehicle in the current ordering of vehicles in the platoon may be designated with an index i=1 to N indicating the position in the current ordering, where N is the total number of vehicles in the platoon and i=1 is the first vehicle in the platoon).

17.	Claim 12 is similarly rejected for the reasons stated above, as it contains nearly identical subject matter merely restated as a method claim. Given the structure and intended use of the apparatus for controlling autonomous platooning of an electric vehicle, the claimed method steps would be inherently performed.

18.	As to claim 3, Rao teaches the apparatus of claim 1, wherein:
when assigning the indexes, the index assignment unit is configured to: 
assign a first index to each autonomous platooning vehicle of the plurality of autonomous platooning vehicles (Paragraph [0044]); 
and assign a second index corresponding to a position to each autonomous platooning vehicle of the plurality of autonomous platooning vehicles (Paragraph [0034]: A status broadcast from a vehicle may also include a position of the vehicle in the form of a GPS (Global Positioning System) coordinate and an index (position in order); Paragraph [0048]: Note that at each iteration of step 306, the current indexes of the vehicles may be updated according to any swaps completed during a previous iteration of step 306).

19.	Claim 13 is similarly rejected for the reasons stated above, as it contains nearly identical subject matter merely restated as a method claim. Given the structure and intended use of the apparatus for controlling autonomous platooning of an electric vehicle, the claimed method steps would be inherently performed.

20.	As to claim 4, Rao teaches the apparatus of claim 1, wherein:
when acquiring the battery information, the driving arrangement order determination unit is configured to: acquire the battery information including at least one of battery state-of-charge (SoC) information or battery energy amount information (Claim 14: the executable code is further effective to cause the one or more processing devices to, when the subject vehicle is the leader vehicle: periodically receive from the one or more electric vehicles states of charge for the one or more vehicles).

21.	Claim 14 is similarly rejected for the reasons stated above, as it contains nearly identical subject matter merely restated as a method claim. Given the structure and intended use of the apparatus for controlling autonomous platooning of an electric vehicle, the claimed method steps would be inherently performed.

22.	As to claim 5, Rao teaches the apparatus of claim 1, wherein, when acquiring the battery information, the driving arrangement order determination unit is further configured to acquire vehicle information (Abstract: a leader vehicle receives information broadcasts from following vehicles that include a state of energy and one or more other values such as energy usage rates, range, destination, and aerodynamic properties, i.e., vehicle information).

	Claim 15 is similarly rejected for the reasons stated above, as it contains nearly identical subject matter merely restated as a method claim. Given the structure and intended use of the apparatus for controlling autonomous platooning of an electric vehicle, the claimed method steps would be inherently performed.

24.	As to claim 9, Rao teaches the apparatus of claim 1, wherein, when determining the driving arrangement order of the autonomous platooning vehicle, the driving arrangement order determination unit is configured to: 
estimate the driving distances of each autonomous platooning vehicle of the plurality of autonomous platooning vehicles based on the acquired battery information and the vehicle information (Paragraph [0021]: The vehicle parameters may further include range data, such as an estimated distance remaining based on the vehicle's current speed or an amount of kilowatt hours (kWH) of charge remaining in a battery and an estimated distance remaining based on the amount of kWh remaining in the battery and the vehicle's current speed); 
calculate a number of cases of arrangement of the plurality of autonomous platooning vehicles based on the estimated driving distances (Paragraph [0030]: The method 300 may be repeated periodically, such as to recalculate the ordering to promote fairness or to account for changes in energy level of vehicles of the platoon. The method 300 may also be repeated periodically until the ordering of the vehicles is according to the ordering determined at step 304); 
determine a minimum driving distance in each case of arrangement of the plurality of autonomous platooning vehicles (Paragraph [0036]: Various decision algorithms may be used to determine 304 positions for vehicles in the platoon. For example, where increasing the range (e.g., reducing stops) is a priority, step 304 may include identifying the vehicle with the shortest range, e.g. an electric vehicle with the lowest state of charge. A platoon ordering may be selected that provides the most favorable aerodynamic conditions for that vehicle); 
select a case having a longest minimum driving distance as a new case (Claim 14: calculate an updated ordering for the leader vehicle and the one or more electric vehicles according to the states of charge of the one or more vehicles effective to increase the combined range of the leader vehicle and the plurality of other vehicles traveling as the platoon); 
check whether a difference value between a maximum driving distance in the new case and a maximum driving distance in a current case is greater than a threshold value; 
and when the difference value is greater than the threshold value, determine the driving arrangement order based on the arrangement of the plurality of autonomous platooning vehicles corresponding to the new case (Paragraph [0045]: If Position(i)-Position(i+1) is found 308 not to be greater than a threshold value, then no action is taken with respect to vehicles i and i+1. In particular, only if Position(i) is greater than Position(i+1) will any action be taken. This is the case because if Position(i) is greater than Position(i+1), then vehicle i needs to be moved to a higher index position than vehicle i+1 and therefore a swap is needed since vehicle i is currently at a lower index position than vehicle i+1. Accordingly, the threshold value may be selected to be 1).

25.	As to claim 10, Rao teaches the apparatus of claim 9, wherein each case of an arrangement of the plurality of autonomous platooning vehicles comprises: 
a driving arrangement order of the plurality of autonomous platooning vehicles (Claim 14: calculate an updated ordering for the leader vehicle and the one or more electric vehicles according to the states of charge of the one or more vehicles effective to increase the combined range of the leader vehicle and the plurality of other vehicles traveling as the platoon); 
Claim 1, 14: combined range of the leader vehicle and the plurality of other vehicles traveling as the platoon).

26.	As to claim 20, Rao teaches an electric vehicle (Claim 13: the subject vehicle is an electric vehicle) comprising: 
a storage configured to store battery information and vehicle information of a plurality of autonomous platooning vehicles (Claim 11: a subject vehicle including one or more processing devices and one or more memory devices operably coupled to the one or more processing devices, the one or more memory devices storing executable code effective to cause the one or more processing devices to, when the subject vehicle is operating as a leader vehicle: receive remaining ranges for a plurality of other vehicles); and
an autonomous platooning control apparatus configured to: determine a driving arrangement order of the plurality of autonomous platooning vehicles based on the battery information and the vehicle information (Claim 11: determine an ordering of the subject vehicle and the plurality of other vehicles effective to increase a combined range of the subject vehicle and the plurality of other vehicles traveling as a platoon); and
rearrange the plurality of autonomous platooning vehicles based on the determined driving arrangement order (Claim 11: transmit an instruction to at least a portion of the plurality of other vehicles to rearrange according to the ordering), wherein the autonomous platooning control apparatus comprises: 
a communication unit configured to communicate with the plurality of autonomous platooning vehicles (Since Rao describes one or more memory devices storing executable code effective to cause the one or more processing devices to communicate with a plurality of autonomous platooning vehicles, some component/program exists to carry out this function, which therefore acts as the ‘communication unit’ in this case); 
an index assignment unit configured to assign indexes to the plurality of autonomous platooning vehicles (Since Rao describes one or more memory devices storing executable code effective to cause the one or more processing devices to assign indexes to each autonomous platooning vehicle, some component/program exists to carry out this function, which therefore acts as the ‘index assignment unit’ in this case); 
a driving arrangement order determination unit configured to (Since Rao describes one or more memory devices storing executable code effective to cause the one or more processing devices to rearrange the autonomous platooning vehicles based on the determined driving arrangement order, some component/program exists to carry out this function, which therefore acts as the ‘controller’ in this case): 
acquire battery information from the assigned autonomous platooning vehicles through the communication unit (Claim 14: periodically receive from the one or more electric vehicles states of charge for the one or more vehicles); and 
determine a driving arrangement order of the assigned autonomous platooning vehicles based on the acquired battery information (Claim 14: periodically receive from the one or more electric vehicles states of charge for the one or more vehicles; calculate an updated ordering for the leader vehicle and the one or more electric vehicles according to the states of charge of the one or more vehicles effective to increase the combined range of the leader vehicle and the plurality of other vehicles traveling as the platoon); 
and a controller configured to rearrange the plurality of autonomous platooning vehicles based on the determined driving arrangement order (Since Rao describes one or more memory devices storing executable code effective to cause the one or more processing devices to rearrange the autonomous platooning vehicles based on the determined driving arrangement order, some component/program exists to carry out this function, which therefore acts as the ‘controller’ in this case).

Claim Rejections - 35 USC § 103
27.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Takhirov et al. (US 20200180625 A1), hereinafter referred to as ‘Takhirov.’

28.	As to claim 6, Rao teaches the apparatus of claim 1, wherein: 
when determining the driving arrangement order of the autonomous platooning vehicle, the driving arrangement order determination unit is configured to: 
calculate battery SoC values of the plurality of autonomous platooning vehicles based on the acquired battery information (Claim 14: periodically receive from the one or more electric vehicles states of charge for the one or more vehicles; calculate an updated ordering for the leader vehicle and the one or more electric vehicles according to the states of charge of the one or more vehicles effective to increase the combined range of the leader vehicle and the plurality of other vehicles traveling as the platoon).

Rao fails to explicitly disclose placing an autonomous platooning vehicle having a maximum battery SoC value at the frontmost position of the plurality of autonomous platooning vehicles.

Takhirov teaches:
and place an autonomous platooning vehicle having a maximum battery SoC value among the plurality of autonomous platooning vehicles at a frontmost position of the plurality of autonomous platooning vehicles (Paragraph [0044]: The determination module 112 may determine a lead vehicle based on the information in the public data packets communicated between the vehicles; for example, if the battery information indicates that the vehicle system 103 has a higher battery level, i.e., State of Charge, the determination module 112 may determine the vehicle system 103 as the lead of the train, i.e., place at frontmost position).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Rao, and place the vehicle having maximum battery state of charge at the frontmost position, as taught by Takhirov, because doing so is well-understood in the art, and would increase the total driving distance of the platoon as a whole, thereby improving efficiency. 

29.	Claim 16 is similarly rejected for the reasons stated above, as it contains nearly identical subject matter merely restated as a method claim. Given the structure and intended use of the apparatus for controlling autonomous platooning of an electric vehicle, the claimed method steps would be inherently performed.

30.	As to claim 7, Rao teaches the apparatus of claim 1, wherein, when determining the driving arrangement order of the autonomous platooning vehicle, the driving arrangement order determination unit is configured to: 
Paragraph [0021]: The vehicle parameters may further include range data, such as an amount of kilowatt hours (kWH) of charge remaining in a battery, i.e., battery energy amount, and an estimated distance remaining based on the amount of kWh remaining in the battery and the vehicle's current speed).

Rao fails to explicitly disclose placing an autonomous platooning vehicle having a maximum battery energy amount at the frontmost position of the plurality of autonomous platooning vehicles.

Takhirov teaches:
57Attorney Docket No: 15438-1026placing an autonomous platooning vehicle having a maximum battery energy amount at a frontmost position of the plurality of autonomous platooning vehicles (Paragraph [0044]: The determination module 112 may determine a lead vehicle based on the information in the public data packets communicated between the vehicles; for example, if the battery information indicates that the vehicle system 103 has a higher battery level, i.e., battery energy amount, the determination module 112 may determine the vehicle system 103 as the lead of the train, i.e., place at frontmost position).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Rao, and place the vehicle having maximum battery energy amount at the frontmost position, as taught by Takhirov, because doing so is well-understood in the art, and would increase the total driving distance of the platoon as a whole, thereby improving efficiency. 

31.	Claim 17 is similarly rejected for the reasons stated above, as it contains nearly identical subject matter merely restated as a method claim. Given the structure and intended use of the apparatus for .

32.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Kim et al. (US 20200073408 A1), hereinafter referred to as ‘Kim.’

33.	As to claim 8, Rao teaches the apparatus of claim 1, wherein, when determining the driving arrangement order of the autonomous platooning vehicles, the driving arrangement order determination unit is configured to: 
estimate driving distances of each autonomous platooning vehicle of the plurality of autonomous platooning vehicles based on the acquired battery information and vehicle information (Paragraph [0021]: The vehicle parameters may further include range data, such as an estimated distance remaining based on the vehicle's current speed or an amount of kilowatt hours (kWH) of charge remaining in a battery and an estimated distance remaining based on the amount of kWh remaining in the battery and the vehicle's current speed). 

Rao fails to explicitly disclose placing an autonomous platooning vehicle having a maximum driving distance at the frontmost position of the plurality of autonomous platooning vehicles.

Kim describes a platooning controller configured to monitor information associated with an energy state of each of the platooning vehicles while platooning, i.e., in the same field of endeavor, and teaches:
place an autonomous platooning vehicle having maximum driving distance at the frontmost position of the plurality of autonomous platooning vehicles (Paragraph [0069]: The platoon formation may be arranged in descending order from the platooning vehicle with the longest drivable distance to the platooning vehicle with the shortest drivable distance, i.e., vehicle having maximum driving distance is placed at the frontmost position).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Rao, and place the vehicle having maximum driving distance at the frontmost position, as taught by Kim, because doing so is well-understood in the art, and would increase the total driving distance of the platoon as a whole, thereby improving efficiency. 

34.	Claim 18 is similarly rejected for the reasons stated above, as it contains nearly identical subject matter merely restated as a method claim. Given the structure and intended use of the apparatus for controlling autonomous platooning of an electric vehicle, the claimed method steps would be inherently performed.

Conclusion
35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neel Bakshi whose telephone number is (571)272-5086. The examiner can normally be reached 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc R. Burgess can be reached on (571)272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/N.B./Examiner, Art Unit 3666                                                                                                                                                                                                                                                                                                                                                                                                                /MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666